Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claim 4 is objected to because of the following informalities:
Line 3 of claim recites “calculating a second desired pose databased on the second visual”.
Word ‘databased’ appears to be a typographic error as claim 14 line 3 recites “calculating a second desired pose data based on the second visual”.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 USC 112(b) because:

Claim 1 line 6 and claim 11 line 10 recite “performing a staged gait planning on a process of the robot”, it is unclear what ‘planning on a process of the robot’ means. Does it mean ‘performing a staged gate planning process’, or does it mean “performing a staged gait planning on a processor of the robot” and process is a typographic error? If later is the case, are there two processors?

With respect to claims 7 and 17, “the last second visual measurement” lacks antecedent basis as it has not been recited before.

Claims 2-6, 8-10, 12-16 and 18-20 are rejected as being dependent on rejected claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 11 fall within one of the statutory categories?  Claims 1 and 11 are a method and robot i.e. system, and as such fall within one of the statutory categories. 

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, claims 1 and 11 are directed to mental processes. 
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method of claim 1 and system of claim 11 contain a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  “Obtaining first visual measurement data wherein the first visual measurement data is pose data of a preset marker on a step of a staircase in a body coordinate system of the robot, converting the first visual measurement data to second visual measurement data, wherein the second visual measurement data is pose data of the marker in a gait reference coordinate system of the robot, and performing a staged gait planning on a process of the robot to climb the staircase based on the second visual measurement data “, merely seek to analyze the pose of a marker in robot coordinate system convert it to gait coordinate system, and then perform a gait planning process. A human can look at a marker and determine its pose with respect to robot, and convert or calculate pose of market with respect to robot’s joints, arms, legs etc. And can plan gait of robot in mind e.g. where the next step should be, even simply thinking about how robot will climb the staircase is ‘performing a staged gait planning process’.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1 and 11 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While claim 1 recites a computer implemented method and obtaining visual measurement data through a visual sensor, this is generic linking to a technological advancement i.e. computer, and not using the judicial exception in some other meaningful way. Similarly in claim 11, a memory, a processor and one or more computer programs stored in the memory and executable on the processor, wherein the one or more computer programs comprising instructions for obtaining visual measurement data through a visual sensor, is generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.04(d). 


STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1 and 11 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field i.e. using a generic computer to perform generic computer functions. Obtaining a visual measurement data through a visual sensor by a processor is simply a receiving a sensor value by a processor, and is well-understood, routine, conventional (WURC) activity performed by a generic computer. See MPEP 2106.05(d).



CONCLUSION
Thus, since claims 1 and 11 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 and 11 are directed towards non-statutory subject matter.

With respect to claim 2, setting modify pose data and calculating a first desired pose data based on the second visual measurement data and the first modify pose data is a mathematical calculation, hence an abstract idea. See MPEP 2106.04(a).
Claim 12 recites same limitations as of claim 2, hence is also directed towards an abstract idea.

With respect to claim 3, the claim is directed towards performing a mathematical calculation through a mathematical formula, hence is directed towards an abstract idea. This is not a practical application and does not amount to significantly more.
Claim 13 recites same limitations as of claim 3, hence is also directed towards an abstract idea.

With respect to claim 4, the claim is still directed towards an abstract performing gait planning and setting second modify pose data is mental process, and calculating second desired pose is a mathematical calculation.
Claim 14 recites same limitations as of claim 4, hence is also directed towards an abstract idea.

With respect to claim 5, the claim is directed towards performing a mathematical calculation through a mathematical formula, hence is directed towards an abstract idea. This is not a practical application and does not amount to significantly more.
Claim 15 recites same limitations as of claim 5, hence is also directed to an abstract idea.

With respect to claim 6, determining an initial stage and desired state is a mental process, and performing curve fitting is a mathematical calculation, is directed towards an abstract idea and cannot be considered practical application or significantly more.
Claim 16 recites same limitations as of claim 6, hence is also directed towards an abstract idea.

With respect to claim 7, the claim further defines gait coordinate system but setting initial position and height to 0, this is still a mental process as a human can mentally determine that robot foot needs to move x  inches forward and y inches upward.
Claim 17 recites same limitation as of claim 7, hence is also a mental process and directed towards an abstract idea.

With respect to claim 8, the claim further limits formula between first visual measurement data to second visual measurement data. This is a mathematical formula, hence directed towards an abstract idea and cannot be considered a practical application or significantly more.
Claim 18 recites same limitations as of claim 8, hence is also directed towards an abstract idea.

With respect to claim 9, claim further limits formula for setting the first modify pose data of the robot in the flat ground stage. This is a mathematical formula, hence directed towards an abstract idea, and cannot be considered a practical application or significantly more.
Claim 19 recites same limitations as of claim 9, hence is also directed towards an abstract idea.

With respect to claim 10, claim further limits formula for setting the second modify pose data of the robot. This is a mathematical formula, hence directed towards an abstract idea, and cannot be considered a practical application or significantly more.
Claim 20 recites same limitations as of claim 10, hence is also directed towards an abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 105666498) in view of Whitman (US 20200324412).

For claim 1, Sun teaches: A computer-implemented climbing gait planning method for a robot (Abstract, disclosing gait planning method for a robot), comprising executing on a processor steps of:
obtaining first visual measurement data through a visual sensor of the robot, wherein the first visual measurement data is pose data of a preset marker in a body coordinate system of the robot (page 5 3rd paragraph, disclosing obtaining coordinates i.e. pose of target point i.e. marker into the body coordinate system);

converting the first visual measurement data to second visual measurement data, wherein the second visual measurement data is pose data of the marker in a gait reference coordinate system of the robot (page 5 4th paragraph, disclosing transforming body coordinate system into foot coordinate system. Abstract, disclosing a feet robot walking gait planning method, therefore gait is defined by movement of robot feet, hence foot coordinate system is gait reference coordinate system); and

performing a staged gait planning on a process of the robot to move based on the second visual measurement data (Abstract, disclosing planning gait of a robot. page 5 4th paragraph, disclosing transforming body coordinate system into foot coordinate system. Therefore staged gait is planned based on measurement in foot coordinate system).

Sun teaches performing a gait planning of robot but does not explicitly teach that gait is planned to climb a staircase.

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sun to move on stairs to expand service area of robot.

Or in the alternative, Whitman teaches of a robot that climbs upstairs ([0047], disclosing robot 100 may ascend or descend the stairs).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sun to perform gait planning to climb up stairs as taught by Whitman for maneuvering in an environment with stairs.
Claim 11 recites same limitations as of claim 1, hence is also rejected under same basis.

For claim 2, modified Sun teaches: The method of claim 1, wherein the step of performing the staged gait planning comprises:

in a flat ground stage, setting first modify pose data of the robot (page 4 5th paragraph, disclosing robot foot terminal of the ground plane as the X-Y plane, the origin can be set on any position of the X-Y plane therefore robot initially is on flat ground. Page 5 3rd paragraph, disclosing obtaining coordinates i.e. pose of target point i.e. marker. page 5 4th paragraph, disclosing transforming body coordinate system into foot coordinate system. Abstract, disclosing a feet robot walking gait planning method, therefore gait is defined by movement of robot feet, hence foot coordinate system is gait reference coordinate system. And pose modification has to set prior to execution. Modify pose date of the robot is how to robot takes a gait);

calculating a first desired pose data based on the second visual measurement data and the first modify pose data (page 5 4th paragraph, disclosing transforming body coordinate system into foot coordinate system. Abstract, disclosing a feet robot walking gait planning method, therefore gait is defined by movement of robot feet, hence foot coordinate system is gait reference coordinate system. Desired pose includes desired. Abstract, disclosing and each joint of each foot to periodically rotate to a corresponding predetermined angle so that each foot end lifted and dropped on the translational path. Each movement position of foot is desired pose data. And as gait is planned in foot coordinate system, desired pose is also calculated based on measurement in food coordinate system); and

performing the gait planning for the flat ground stage based on the first desire pose data (Abstract, disclosing and each joint of each foot to periodically rotate to a corresponding predetermined angle so that each foot end lifted and dropped on the translational path. Page 5 6th paragraph, disclosing body coordinate system (x, y, z) forming the foot coordinate system (x ", y", z "), corresponding coordinate such movement through the machine body central point in the foot coordinate system, each coordinate, it can calculate the position of each foot end in moving process).
Claim 12 recites same limitations as of claim 2, hence is also rejected under same basis.

Claim 4, 6, 7, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 105666498) in view of Whitman (US 20200324412) and Agility robotics (Kaiser: ASIMO Walking sideways, forwards & backwards, balancing  YouTube video).

For claim 4. The method of claim 1, wherein the step of performing the staged gait planning comprises:

setting second modify pose data of the robot in a stair climbing stage ((page 4 5th paragraph, disclosing robot foot terminal of the ground plane as the X-Y plane, the origin can be set on any position of the X-Y plane therefore robot initially is on flat ground. Page 5 3rd paragraph, disclosing obtaining coordinates i.e. pose of target point i.e. marker. page 5 4th paragraph, disclosing transforming body coordinate system into foot coordinate system. Abstract, disclosing a feet robot walking gait planning method, therefore gait is defined by movement of robot feet, hence foot coordinate system is gait reference coordinate system. And pose modification has to set prior to execution. Modify pose date of the robot is how to robot takes a gait. As abstract discloses multiple feet robot, second modify pose data is for second foot);

calculating a second desired pose databased on the second visual measurement data and the second modify pose data (page 5 4th paragraph, disclosing transforming body coordinate system into foot coordinate system. Abstract, disclosing a feet robot walking gait planning method, therefore gait is defined by movement of robot feet, hence foot coordinate system is gait reference coordinate system. Desired pose includes desired. Abstract, disclosing and each joint of each foot to periodically rotate to a corresponding predetermined angle so that each foot end lifted and dropped on the translational path. Each movement position of foot is desired pose data. And as gait is planned in foot coordinate system, desired pose is also calculated based on measurement in food coordinate system); and

performing the gait planning for the stair climbing stage in each a forward direction, a height direction (Sun modified through Whitman teaches gait planning in height direction. Moving in height direction also requires robot to move in forward direction), and a yaw direction based on the second desired pose data (page 5 2nd last paragraph, disclosing body turns to the corresponding direction i.e. Yaw)

Sun does not explicitly teach performing the gait planning for the stair climbing stage in a lateral direction.

Kaiser teaches of a robot moving in lateral direction (at time marker 0:00, disclosing a robot walking sideways i.e. lateral direction).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Sun to performing the gait planning for the stair climbing stage in a lateral direction as taught by Kaiser expand movement agility of the robot.
Claim 14 recites same limitations as of claim 4, hence is also rejected under same basis.

For claim 6, modified Sun teaches: The method of claim 4, further comprising:

dividing a process of the robot climbing each step of the staircase into preset gait stages (page 5 1st paragraph disclosing, each foot is lifted and dropped. Foot has to move between being lifted and dropped to desired point, therefore lifting, moving and dropping the foot is divided into stages);
determining an initial state of a swinging leg of the robot at an initial moment of each gait stage and a desired state of the swinging leg at an end moment of each gait stage, wherein both the initial state and the desired state comprise positions in the forward direction and the height direction (page 5 1st paragraph disclosing, each foot is lifted and dropped. Foot has to move between being lifted and dropped to desired point, therefore lifting, moving i.e. swinging and dropping the foot is divided into stages. As robot ascends the stairs through teaching of Whitman, motion has to be in forward ad height direction); and

performing a curve fitting based on the initial state and the desired state to perform the gait planning for the stair climbing stage in the forward direction and the height direction (page 4 paragraphs 107, disclosing periodically rotate to a corresponding predetermined angle so that each foot end lifted and dropped on the translational path to eliminate the lurch feeling, smooth action, according to the gait scheme. Smooth action requires curve fitting to movement stages of each foot).
Claim 16 recites same limitations as of claim 6, hence is also rejected under same basis.

For claim 7, modified Sun teaches: The method of claim 6, wherein the step of determining the initial state of the swinging leg of the robot at the initial moment of each gait stage and the desired state of the swinging leg at the end moment of each gait stage comprises:

in a preset first gait stage, setting an initial position in the forward direction to 0, setting an initial position in the height direction to 0, setting an end position in the forward direction to x_offset, and setting an end position in the height direction to a preset value greater than zdis_old; wherein xoffset is the distance from a toe of a support leg of the robot to a front edge of a next step in the forward direction, and z_dis_old is a component of the last second visual measurement data in the height direction (Abstract, disclosing planning gait of a robot. page 5 4th paragraph, disclosing transforming body coordinate system into foot coordinate system. Therefore staged gait is planned based on measurement in foot coordinate system. And page 4 4th paragraph, disclosing foot coordinate system as the coordinate origin to each foot root. As foot is the origin of the coordinate system, initial position in x, y and x axis will be 0 and offset value is required movement in that respective axis);

in a preset second stage, setting the initial position in the forward direction to x_offset, setting the initial position in the height direction to the end position of the preset first stage, setting the end position in the forward direction to the sum of x_dis_old and xoffset, and setting the end position in the height direction to a value greater the sum of z_dis_old and zdisnew; wherein x_disold is a component of the last second visual measurement data in the forward direction, and zdisnew is a component of the current second visual measurement data in the height direction (Abstract, disclosing planning gait of a robot. page 5 4th paragraph, disclosing transforming body coordinate system into foot coordinate system. Therefore staged gait is planned based on measurement in foot coordinate system. And page 4 4th paragraph, disclosing foot coordinate system as the coordinate origin to each foot root. As foot is the origin of the coordinate system, initial position in x, y and x axis will be 0 and offset value is required movement in that respective axis (As robot ascends stairs through modification of Whitman, gate planning and exertion is repeated until robot has ascended all the stairs. Therefore second stage is for second leg as well as next step to be climbed); and

in a preset third stage, setting the initial position in the forward direction to the end position of the preset second stage, setting the initial position in the height direction to the end position of the preset second stage, setting the end position in the forward direction to the sum of xdis_old and xdisnew, and setting the end position in the height direction to the sum of zdis_old and zdis new; wherein x dis new is a component of the current second visual measurement data in the forward direction (As robot ascends stairs through modification of Whitman, gate planning and exertion is repeated until robot has ascended all the stairs. Therefore third stage is for next step to be climbed. And as robot uses camera to locate target point, it continuously captures visual measurement data).
Claim 17 recites same limitations as of claim 7, hence is also rejected under same basis.

Allowable Subject Matter

Claims 3, 5, 8-10, 13, 15 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee US 20130116820 teaches of a robot that walks up stairs. See Abstract and figure 4.
Sardevabhatia US 20110004341 teaches of a walking robot that captures environment information through a camera. See [0038].
Ahn US 20120155775 teaches of robot that detects its position through camera and sets coordinate system origin at point it starts to walk. See [0104].
Komuro US 20180281881 teaches of capturing visual information through a camera and converting camera coordinate system to hand coordinate system. See [0027].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664